t c summary opinion united_states tax_court dwight f and theresa s delano petitioners v commissioner of internal revenue respondent docket no 14093-10s filed date dwight f and theresa s delano pro_se derek w kelley for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed this case is before the court on respondent’s motion for summary_judgment 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case background petitioners resided in massachusetts at the time they filed the petition petitioners filed their and federal_income_tax returns late a balance remained unpaid for each of these years respondent mailed petitioners a final notice_of_intent_to_levy and notice of your right to a hearing on a timely filed form request for a collection_due_process or equivalent_hearing petitioners requested an offer-in- compromise oic as a collection alternative settlement officer tracy l sisung so sent a letter to petitioners on date scheduling a collection_due_process cdp hearing for date in that letter the so informed petitioners that they had to submit a form 433-a collection information statement for wage earners and self-employed individuals and bank statements and become current with their federal_income_tax return filings before an oic could be considered petitioner dwight f delano mr delano participated in a telephone cdp hearing with the so on date at the time of the cdp hearing petitioners had not filed current federal_income_tax returns or submitted a form 433-a during the cdp hearing mr delano explained to the so that he believed the balance due for the taxable_year was not accurate and that it should reflect additional payments made mr delano did not provide documentation or specific information during the administrative proceedings to support that position the so mailed account transcripts for taxable years and to petitioners after the cdp hearing the record does not reflect whether petitioners responded to the so regarding the mailed account transcripts on date respondent mailed petitioners a notice_of_determination sustaining the proposed levy action petitioners timely filed a petition with the tax_court seeking to dispute their underlying tax_liabilities and requesting an oic mr delano argues that the transcript for does not reflect all payments made respondent denies that the transcript reflecting the balance due for is incorrect 2the federal_income_tax returns that the so referred to are for taxable_year for theresa s delano and taxable years and for both petitioners respondent asserts that as a matter of law he is entitled to summary_judgment in that the existence and amounts of the tax_liabilities are correct and he did not abuse his discretion in denying collection alternatives because mr delano did not provide financial information or documentation petitioners object to respondent’s motion for summary_judgment discussion summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a we may grant summary_judgment only if there are no genuine issues of material fact and the moving party is entitled to judgment as a matter of law rule b 85_tc_527 respondent as the moving party bears the burden of proving that no genuine issue exists as to any material fact and that he is entitled to judgment as a matter of law see 115_tc_554 100_tc_32 naftel v commissioner supra pincite in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party see fpl group inc subs v commissioner supra bond v commissioner supra pincite naftel v commissioner supra pincite standard of review where the underlying liability is properly at issue we review the commissioner’s determination de novo where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioners may prove abuse_of_discretion by showing that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 129_tc_107 when a hearing officer is unable or refuses to consider collection alternatives because of a taxpayer’s failure to provide financial information courts have held that there was no abuse_of_discretion schwersensky v commissioner tcmemo_2006_178 see also lance v commissioner tcmemo_2009_129 the appeals officer’s determination must take into consideration a the verification that the requirements of any applicable law or administrative procedure have been met b issues raised by the taxpayer and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary see sec_6330 underlying tax_liability petitioners did not receive a notice_of_deficiency for the years at issue and had no prior opportunity to raise the issue of the existence or amounts of the underlying tax_liabilities before the cdp hearing sec_6330 provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 122_tc_1 see sego v commissioner supra pincite see goza v commissioner supra pincite there is no dispute in this case that mr delano properly raised the underlying tax_liabilities at the cdp hearing and accordingly we review the determination de novo mr delano stated at the cdp hearing that he expected a third party to make payments on the liability which would result in a smaller balance due for that year as indicated the so mailed petitioners the account transcripts for taxable years and on date respondent requested during the administrative proceedings that petitioners provide documents to show any additional payments they believe were made for the liability that were not reflected in the transcript petitioners did not provide documentation during the administrative proceedings to show that any additional payments should have been applied to the outstanding tax_liabilities nor did mr delano assert in response to the pending motion that he had any evidence to support the claim that additional payments were made on the liability mr delano conceded at the hearing that he had no documentation to substantiate any alternative or additional payments toward his tax_liabilities that were not already reflected in the amounts due there is no genuine issue of material fact regarding the underlying tax_liabilities and respondent is entitled to judgment as a matter of law on this issue collection alternative a taxpayer may raise collection alternatives that may include an installment_agreement or an oic sec_6320 sec_6330 an oic is authorized under sec_7122 taxpayers who wish to propose an oic must submit a form_656 offer_in_compromise see godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir no statutory or regulatory provision requires that taxpayers be afforded an unlimited opportunity to supplement the administrative record roman v commissioner tcmemo_2004_ the statute requires only that a taxpayer be given a reasonable chance to be heard before the issuance of a notice_of_determination id petitioners failed to provide the so the required financial information during the cdp hearing the delinquent returns were not filed and petitioners did not submit form 433-a respondent sustained the proposed levy and issued a notice_of_determination to petitioners on date because the requested documents had not been submitted it is not an abuse_of_discretion to reject an oic because of a lack of necessary financial information during a cdp hearing schwersensky v commissioner supra see also lance v commissioner supra petitioners have not shown that respondent’s determination to proceed with the levy because of petitioners’ unpaid tax_liabilities for and and failure to submit the form 433-a was arbitrary capricious or without sound basis in fact or law there are no genuine issues of material fact remaining and respondent is entitled to judgment as a matter of law to reflect the foregoing an appropriate order and decision will be entered 3petitioners requested additional time to submit an oic respondent agreed at the hearing that if the motion for summary_judgment were to be granted an oic could still be considered if petitioners submitted the proper paperwork
